                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:15-cr-00226-FDW-DSC
 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )                     ORDER
 (2) TYREE CRAIG JONES,                        )
                                               )
          Defendant.                           )
                                               )

         THIS MATTER is before the Court on Defendant’s pro se Motion to Reduce Sentence

Pursuant to the First Step Act and Motion for Release from Custody. (Docs. Nos. 193, 194).

         The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have sixty (60) days from the date of this Order to file its response with the

Court.

         IT IS SO ORDERED.


                                        Signed: April 21, 2020




                                               1



       Case 3:15-cr-00226-FDW-DSC Document 195 Filed 04/21/20 Page 1 of 1
